PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,627,811
Issue Date: 14 Jan 2014
Application No. 13/117,944
Filing or 371(c) Date: 27 May 2011
Attorney Docket No. 4222 



:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed July 19, 2021.  

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,627,811 on January 14, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on January 14, 2018, with no payment received.  Accordingly, the patent expired on January 14, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent was filed on December 30, 2020 along 

With this renewed petition, the first requirement has been satisfied (USPTO records show the required 3½-year maintenance fee was received on December 30, 2020, but was not viewable in the Fee Payment History Service Office records until after the mailing of the decision on the renewed petition) but the third requirement remains unsatisfied.

Regarding the third requirement, Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The decision on the original petition set forth on the second and third pages:

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

…

With this petition, Petitioner has established that the sole inventor/former owner failed to pay the maintenance fee.  The current owner purchased this patent on December 21, 2020 (after the expiration of this patent).  On an unspecified date, the current owner performed an audit of the patents purchased from the former owner, and learned the 3½-year maintenance fee had not been submitted in this patent.   However, it is not clear why the inventor/former owner failed to pay the maintenance fee.  It is also not clear when the current owner learned that the 3½-year maintenance fee had not been submitted in this patent.

On renewed petition, Petitioner must reveal the reason the sole inventor/former owner failed to pay the maintenance fee.

Petitioner must also reveal the date on which the current owner learned that the 3½-year maintenance fee had not been submitted in this patent. 

Emphases included


Regarding the first inquiry, Petitioner has explained that the reason the sole inventor/former owner failed to pay the maintenance fee was that he had “so many patents to keep up with.”  However, this is merely a statement, as opposed to an explanation that reveals the precise reason why he failed to pay the maintenance fee.

On second renewed petition, Petitioner must reveal the precise reason the sole inventor/former owner failed to pay the maintenance fee.
 
Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  
The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply